ase 1:19-cr-00254-ALC Document 28 Filed 07/26/19 Page 1 of1
f

IDORSE

 
 

Hogan Lovells US LLP
390 Madison Avenue
New York, NY 10017
T +4212 918 3000

F +1212 918 3100
www. hoganiovells.com

   

USDC SDNY
July 24, 2019 DOCUMENT ELECTRONICALLY
FILED
DOCH
Hon, Andrew Carter DATE FILED: “Z-26-(7 _
Thurgood Marshall
United States Courthouse

40 Foley Square
New York, NY 10007

Re: United States v. Reginal Fowler
indictment No.: 19-CR-254

Dear Judge Carter:

Pursuant to the Court's instructions, the parties have conferred and request that a further
status hearing be set in the above-referenced case for the purpose of completing discovery to the
defendant. if acceptable to the Court, a status hearing on either September 16 or September 18,
2019, would be convenient for both the defense and the government. The parties agree to exclude
from Speedy Trial Act calculations the time from today until the next status date set by the Court.

Sincerely yours,

AegceXion Aronred, SYVedvus

 

\ cS) ‘
vem ConXerenc a aS\our ned “Yo Q ~\b VF
Partner BY NO “Coe xX
james.mcgovern@hoganlovells.com fo Q c Served,
D 212-918-3220 fA FO f

JS by Cs (BA
cc! AUSA Sebastian Swett S anor - a

7-26-19

Hogan Lovalls US LLP ig a fimited Habilty parinership registered in the District of Columbia. “Hogan Lovells" is. an intamational lagal practice thal includes Hogan Lovelis US
LLP and Hogan Lovalts Intemational LLP, with offices in: Alicante Amsterdam Galtimore Beijing Birmingham Boston Brussels Colorada Springs Danver Dubai Ousseldort
Frankfet Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico Cay Mami Milan Minneapolis
Monterey Moscow Munich New York Northern Virginia Paris Perth Philadaiphia Rome San Francisco Sdéo Paulo Shanghai Siéicon Valley Singapore Sydney Tokyo
Warsaw Washingion, D.C. Associated Offices Budapast Jakaria Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville.
Legal Services Center. Baerin. For more information see wow hoganlovells.com

 
